Hough, J.
— This was a proceeding upon motion under the 18th section of the first article of chapter 37, Wag. Stat., against the defendants as stockholders in the Warrensburg & Marshall Railroad Company. It was admitted at the hearing of the motion that the defendants had fully paid the railroad company for all the stock subscribed for and by them.
*546This record presents precisely the same question which was considered and decided by this' court iii the case of Schricker v. Ridings, 65 Mo. 208, and following the ruling there made, the judgment, which was for the plaintiffs, will be reversed and the cause remanded.
All concur.
Reversed.